DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-13, 15-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Regarding claims 1 and 13, the device as claimed including that:
“the adhesive cures over a period of time, and wherein a green strength of the adhesive is sufficient to maintain the metallic connector in the elastically deformed state for the period of time without external fixturing”

 was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, without undue experimentation.    In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.")
The claimed invention differs from the prior art only in the selection of an adhesive based on the particular green strength of the adhesive, and yet applicant has not disclosed any suitable adhesive.   Applicant’s claim to a patent lies in the selection of a particular adhesive for a known device, where the adhesive has a particular green strength, without identifying even one example of such adhesive.   All experimentation in creating, identifying, and testing adhesives, upon which patentability relies, is left to the user.  This is undue experimentation because there is no evidence that applicant has done any experimentation in determining even whether such an adhesive, having the claimed performance properties as applied to binding glass and metal, exists or is available.
The factors identified in Wands are discussed below.
(A) The breadth of the claims;
 The claims are specific such that they require undue experimentation in the creation or identification of an adhesive having a particular green strength.  The claim requires the assembly of a known electrical connector (such as that disclosed in US 7,059,884) which is disclosed as using an adhesive, and further identifying or creating and testing known or unknown adhesives on the known prior art connector to determine ff the green strength criteria is met.  The specificity of the claims leads to an undue burden in the amount of experimentation required because the claims require the identification or creation of an adhesive having a particular green strength as claimed.
(B) The nature of the invention; 
The nature of the invention is that it is an electrical connector.  One with ordinary skill in the art of electrical connectors would have no expertise or detailed knowledge of photocurable adhesives or the particular green strengths of various known adhesives, in particular those adhesives that are suitable for binding glass and metal.  One with ordinary skill in the art would have NO expertise in the field of creating adhesive which presumably requires a thorough knowledge of chemistry.   Therefore, given that one with ordinary skill in the art would have no expertise with the aspect of the claimed invention on which patentability stands, the amount of experimentation need by one skilled in the art of electrical connectors would be extensive and unduly burdensome.
(C) The state of the prior art; 
Applicant has given no evidence that the applicant has ever identified an existing adhesive that meets the claimed criteria.   Applicant has not even asserted that a suitable adhesive exists in the prior art.  Patentability rests entirely on the assumption that a user will do the required experimentation to identify or create an adhesive on which patentability relies, given that the inventors themselves have not identified such an adhesive. 
A search of the prior art in the field of electrical connectors has not shown that such adhesives would be known to one with ordinary skill in the art of electrical connectors.
 Therefore it is unknown whether an adhesive having the green strength as claimed as applied to binding glass and metal exists in the prior art.
Therefore extensive and undue experimentation would be required to create or identify such an adhesive.  
(D) The level of one of ordinary skill;
There is no evidence that one with ordinary skill in the art of electrical connectors would have any expertise or knowledge of in the field of adhesives such as that adhesive claimed.  Therefore, extensive and undue experimentation would be required to create or identify such an adhesive.
(E) The level of predictability in the art;
One with ordinary skill in the art of electrical connectors would not be familiar with the chemistry and properties of adhesives, in particular the green strengths of adhesives when binding metal and glass.  Therefore the predictability of success in creating or identifying a particular adhesive by one skilled in the art of electrical connectors would be low and undue experimentation would be required to obtain the claimed adhesive.
(F) The amount of direction provided by the inventor;
Applicant has given no evidence that the applicant has ever identified an existing adhesive that meets the claimed criteria.   Applicant’s claim to patentability rests entirely upon the grounds that it is enough to simply set out the performance requirements of the adhesive, and the task of identifying or creating such adhesive can be left to the user.  Applicant has not identified even one example of such an adhesive, upon which patentability stands.   All experimentation in identifying an appropriate adhesive is left to the user.  There is no evidence that applicant has done any experimentation in identifying an appropriate adhesive.
(G) The existence of working examples;
The applicant has not provided any evidence of a working example an adhesive as claimed.   There is no evidence that applicant has done any experimentation in identifying an appropriate adhesive.  Therefore, extensive and undue experimentation would be required to create or identify such an adhesive.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Patentability of the invention relies completely on the user doing all the experimentation required to make the invention.  Patentability of the invention rests entirely upon the grounds that it is enough to simply set out the performance requirements of the adhesive, and all the required experimentation to identifying or creating such adhesive can be left to the user.  There is no evidence that applicant themselves have identified even one example of an adhesive upon which patentability relies.
The amount of experimentation therefore required, based on the minimal information provided by the disclosure, to make the claimed invention, including the claimed adhesive, would therefore be undue.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).  MPEP section 2164.01.
Response to Arguments
	Applicant’s arguments have been considered.  Essentially, applicant argues that for the device to be enabled, it is enough to merely establish performance requirements for the claimed adhesive, and all of the experimentation required to identify or create such adhesive can be left to the user.  As noted above, there is no evidence that applicant has done any experimentation to identify even one example of an adhesive upon which patentability stands.  The examiner disagrees with applicant’s arguments for the reasons set out above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2832